With due deference to the majority, they have, in my opinion, given to Amendment No. 11 a construction unnecessarily and unfortunately narrow. The facts alleged in the petition for mandamus are that on December 7, 1924, Woodruff County had all outstanding unpaid indebtedness of $38,331.18, and the total of this indebtedness has not been reduced, and remained at that amount at the time of the institution of this proceeding. The county has received revenues, but it has also had expenses, and the expenses have equaled the revenues, so that, when the proceeds of the sale of the bonds were paid into the county treasury, the county had outstanding the same amount of indebtedness it had when Amendment No. 11 became effective. It is true that between December 7, 1924, the date of the adoption of the amendment, and the date of the sale of the bonds, county warrants which were outstanding on December 7, 1924, *Page 1130 
had been taken up or redeemed by being used in the payment of taxes and for other purposes for which they were receivable, but, while the old warrants were being thus used, new ones had been issued, so that the county's indebtedness continued to be what it had been before.
The word "indebtedness" is defined in Webster's New International Dictionary as follows: "State of being indebted; the sum owed; debts collectively."
The amendment does not limit the right to pay only the warrants outstanding at the time the amendment was adopted, but provides that the proceeds of the sale of the bonds may be used in the payment of the indebtedness existing at the time of the adoption of the amendment, and may be used for this purpose only. But the word "indebtedness" means the sum due and owing by the county and payable out of the county funds, and the meaning of the word "indebtedness" should not be confined and restricted to the particular warrants outstanding which merely evidenced the indebtedness.
There is nothing about the amendment which changes the dictionary meaning or the meaning one would ordinarily give the word "indebtedness," and the amendment confers authority to pay the indebtedness or the amount owing by a county at the time of the adoption of the amendment.
Suppose a county owed on December 7, 1924, $38,337.48, evidenced by many county warrants, and some of these warrants were received for the various county purposes for which they are receivable, and were canceled, but, while this was being done, the expenses of county government were being paid by the issuance of other warrants, so that, while $26,479.44 of warrants were being retired, that amount of new warrants had been issued, what would the county's indebtedness then be? Would it not be what it had been? If revenues and expenses are equal, would the indebtedness be changed?
The majority have given the amendment a construction so narrow that it is interpreted as if the amendment had read that with the proceeds of the bond sale the *Page 1131 
county may pay and take up any warrants outstanding at the time the amendment was adopted. In my opinion, the amendment should not be circumscribed to apply only to the evidences of the debt, because the thing which may be paid is not the particular warrants outstanding when the amendment was adopted and evidencing in part the county's indebtedness, but the indebtedness itself may be paid out of the proceeds of the bond sale. And if the county's indebtedness was the same on the date the bonds were sold as it was on the date the amendment was adopted (and the petition for mandamus so alleges), I perceive no reason why that indebtedness may not be paid with the proceeds of the bond sale, although many changes have been made in the evidences of this indebtedness, as by canceling old and issuing new warrants.
I therefore respectfully dissent.